IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


ORLANDO MCNEIL,                                 :   No. 140 MM 2019

                    Petitioner


              v.



BUCKS COUNTY COURT OF COMMON
PLEAS,

                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.